Citation Nr: 1540131	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-06 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a heart disorder, to include atrial fibrillation (AF) and mitral valve regurgitation, status post-mitral valve replacement, including as due to herbicide exposure.
 
2. Entitlement to service connection for a respiratory disorder, to include emphysema and chronic obstructive pulmonary disease (COPD), including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970, including service in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied the benefits sought on appeal.

This case was brought before the Board in May 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining an opinion on the etiology of the Veteran's disorders and, if necessary, a new VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. A heart disorder, to include atrial fibrillation and mitral valve regurgitation, did not manifest during active service and any current heart disorder, to include atrial fibrillation and mitral valve regurgitation, is not otherwise etiologically related to such service.

2. A respiratory disorder, to include emphysema and chronic obstructive pulmonary disease, did not manifest during active service and any current respiratory disorder, to include emphysema and chronic obstructive pulmonary disease, is not otherwise etiologically related to such service.





CONCLUSIONS OF LAW

1. A heart disorder, to include atrial fibrillation and mitral valve regurgitation, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2015).

2. A respiratory disorder, to include emphysema and chronic obstructive pulmonary disease, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through an October 2011 notice letter sent to the appellant that fully addressed all notice elements.  This letter informed the appellant of what evidence was required to substantiate his service connection claims and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records as well as post-service VA and non-VA treatment records are associated with claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded VA examinations in January 2012 and April 2012.  Further examination was provided in July 2015 to clarify the findings in the previous examinations.   The Board finds the July 2015 examination adequate for the purposes of the instant claims, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and includes adequate rationales for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for a heart disorder, to include AF and mitral valve regurgitation, status post-mitral valve replacement, and entitlement to service connection for a respiratory disorder, to include emphysema and COPD.  The Veteran assets that these conditions are the result of in-service exposure to an herbicide agent.  June 2012 Notice of Disagreement.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Pursuant to 38 U.S.C.A. § 1116(a), presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran has stated that during service his duties included going from station to station in Vietnam and Cambodia to distribute payroll.  As the Board finds no reason to doubt this assertion and the Veteran served during the presumptive period, the Board concedes in-service exposure to an herbicide agent.   

I. Heart Disorder

In regards to a heart disorder, a review of service treatment records reveals an entry in the service treatment records dated in July 1968 which reports complaints of a three-year history of pain of the chest and sternum.  On his March 1968 pre-induction Report of Medica History the Veteran indicated a history of pain or pressure of the chest.  However, on his March 1968 pre-induction Report of Medical Examination the examiner indicated a normal clinical evaluation of the heart and vascular system.   Again, on his March 1970 Report of Medical History for his examination at separation, the Veteran indicated that he had a history of pain or pressure of the chest.  Nevertheless, the March 1970 Report of Medical Examination for Separation reflects a normal clinical evaluation of the heart and vascular system.

Upon separation, the Veteran applied for VA compensation for unrelated disabilities.  An April 1970 VA examination report reflects that there was a slightly irregular cardiac rate, and a soft benign murmur, which the examiner opined was "physiological" and "of no consequence." The examiner offered no opinion as to the irregular cardiac rate.  Private treatment records reflect that the Veteran started experiencing significant symptoms, including increased shortness of breath in November or December 1998.  An echocardiogram revealed 4+ mitral regurgitation.  In February 1999, he underwent a mitral valve replacement for severe mitral regurgitation.  Moderate left ventricular dysfunction was noted.  In 2007, he was diagnosed with AF.

When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  The evidence of record reveals a current diagnosis of AF and mitral valve regurgitation, status post-mitral valve replacement, and in-service incidents of chest pain or pressure and exposure to an herbicide agent.  The remaining question, therefore, is whether there is competent evidence of nexus between the Veteran's current heart disorder and the in-service incidents. 

The Veteran was provided a VA examination in January 2012; however, following examination no opinion was offered on the etiology of the Veteran's heart disorder.  Thus, an opinion on the issue was sought following a new examination in July 2015.  Following examination and review of the Veteran's electronic claims file the VA examiner concluded the mitral valve disease and replacement have "absolutely" nothing to do with military service.  In support of this conclusion the VA examiner noted that mitral valve regurgitation does not cause chest discomfort, therefore, in-service chest discomfort was unrelated to mitral valve regurgitation.  Furthermore, rheumatic fever, which medical records indicate the Veteran had as a child, is a well-documented and strong risk factor for the development of mitral valve disease.  Additionally, the examiner who reported the murmur on the examination less than a year following service stated it was physiologic and of no consequence and the July 2015 VA examiner agrees with that assessment.  

The Board reviewed the VA and non-VA treatment records.  These records show treatment for a heart disorder but do not etiologically link the condition to active duty service.  

The Board acknowledges the Veteran's own assertion that his heart disorder is related to active duty service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, discomfort, he is not shown to have the education or expertise needed to establish competency to independently opine as to the etiological relationship between a complex condition like mitral valve regurgitation or AF and any event that occurred during active duty service approximately 45 years ago.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  

Finally, ischemic heart disease (IHD) is listed under 38 C.F.R. § 3.309(e) as a condition for which service connection is presumed for Veteran's with in-service exposure to an herbicide agent.  The Board acknowledges that the January 2012 VA examiner indicated that mitral valve replacement and AF were diagnoses that pertained to IHD.  However, a diagnosis of a disease that pertains to IHD is distinct from an actual diagnosis of IHD.  If there was any question as to this fact the Board considers it resolved by the July 2015 VA examiners conclusion that none of the Veteran's heart conditions qualify within the generally accepted medical definition of IHD.    In light of this, the Board finds the weight of the evidence is against a finding that IHD has been diagnosed and the Veteran is therefore not subject to presumptive service connection.  

Notwithstanding the foregoing, a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Nevertheless, proof of direct causation is lacking in this case.  The July 2015 VA examiner concluded that the Veteran's heart disorder had "absolutely" nothing to do with military service and while the Veteran himself has asserted there is direct causation it has already been noted that he lacks the education or expertise to competently opine on such a relationship.  

In summation, the competent medical evidence indicates that the Veteran's current heart disorder is not related to his military service.  The Board has considered the Veteran's statements, but finds that they are outweighed by the competent medical evidence of record.  Therefore, the evidence is against a nexus between the Veteran's heart condition and his active duty service, including in-service herbicide exposure.  Moreover, the evidence of record is against a finding that the Veteran has been diagnosed with IHD, therefore, he does not qualify for the presumption of service connection pursuant to 38 C.F.R. § 3.309(e).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, it is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II. Respiratory Condition

In regards to a respiratory condition, a review of service treatment records reveals the Veteran was treated for severe bronchitis in July 1969.  On his March 1968 pre-induction Report of Medica History the Veteran indicated a history of pain or pressure of the chest.  However, on his March 1968 pre-induction Report of Medical Examination the examiner indicated a normal clinical evaluation of the heart and chest.   Again, on his March 1970 Report of Medical History for his examination at separation, the Veteran indicated that he had a history of pain or pressure of the chest.  Nevertheless, the March 1970 Report of Medical Examination for Separation reflects a normal clinical evaluation of the heart and chest.  In light of this evidence, the Board concludes that the Veteran's severe bronchitis resolved prior to separation from active service.

When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  An April 2012 VA examiner diagnosed chronic obstructive pulmonary disease (COPD)/emphysema while service treatment records show treatment for severe bronchitis and exposure to an herbicide agent has been conceded.  The remaining question, therefore, is whether there is competent evidence of nexus between the Veteran's current COPD/emphysema and either in-service event.  

To address this issue, the Veteran was provided a VA examination in April 2012.  The VA examiner concluded the Veteran current respiratory condition was not related to his episodes of bronchitis in 1969.  However, the VA examiner did not provide a rational for this conclusion so another examination and opinion was sought in July 2015.  Following a physical examination and review of the Veteran's electronic claims file, the VA examiner concluded the Veteran's respiratory condition is not due to his active duty service.  In support of this conclusion the VA examiner noted "[t]he Veteran's respiratory impairments are due to cigarette smoking.  The episode of self-limited bronchitis noted in the military can NOT be considered a manifestation of the pulmonary symptomatology which has developed later in life.  There were no manifestations of pulmonary impairment on military discharge.  There is a clear and strong epidemiology association with well-founded biologic rationale between his smoking and smoking associated respiratory disease."

The Board reviewed the VA and non-VA treatment records.  These records show treatment for a respiratory condition but do not etiologically link the condition to active duty service.  

The Board acknowledges the Veteran's own assertion that his respiratory condition is related to active duty service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, discomfort, he is not shown to have the education or expertise needed to establish competency to independently opine as to the etiological relationship between COPD/emphysema and active duty service that ended approximately 45 years ago.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  

Finally, the Veteran asserted that the etiology of his current COPD/emphysema is in-service herbicide exposure.  However, neither COPD nor emphysema is listed under 38 C.F.R. § 3.309(e) as a condition for which service connection is presumed for Veterans with in-service exposure to an herbicide agent.  Therefore, service connection for COPD/emphysema is not warranted on a presumptive basis under 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Nevertheless, proof of direct causation is lacking in this case.  The July 2015 VA examiner concluded that the Veteran's respiratory condition is not due to his active duty service.  The examiner instead pointed to the strong etiological relationship between the Veteran's condition and his past cigarette smoking.  Furthermore, as noted, the Veteran lacks the education or expertise to competently opine on such a relationship.

In summation, the competent medical evidence indicates that the Veteran's current respirator condition is not related to his military service.  The Board has considered the Veteran's statements, but finds that they are outweighed by the competent medical evidence of record.  Therefore, the evidence is against a nexus between the Veteran's respiratory condition and his active duty service, including in-service herbicide exposure.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, it is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disorder, to include atrial fibrillation and mitral valve regurgitation, status post-mitral valve replacement, is denied

Entitlement to service connection for a respiratory disorder, to include emphysema and chronic obstructive pulmonary disease, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


